IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                    AT KNOXVILLE
                           Assigned on Briefs December 13, 2000

                      JAMES RINES v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Cocke County
                          No. 26,242 III   Rex Henry Ogle, Judge



                                  No. E2000-01066-CCA-R3-PC
                                        January 19, 2001

The petitioner appeals the trial court’s dismissal of his “petition to correct illegal
judgment/sentence.” Finding no basis for a rightful appeal or a discretionary appeal via the common
law writ of certiorari, we dismiss the appeal.

    Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed; Appeal is Dismissed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID G. HAYES, J.,
joined and NORMA MCGEE OGLE, J., did not participate.

James Rines, Pro Se

Paul G. Summers, Attorney General & Reporter; Elizabeth B. Marney, Assistant Attorney General;
Al C. Schmutzer, Jr., District Attorney General; James B. Dunn, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                              OPINION


                 The petitioner, James Rines, appeals the Cocke County Circuit Court’s dismissal of
his “petition to correct illegal judgment/sentence” that was filed in that court on February 15, 2000.
The petitioner challenges his 1990 first degree murder conviction and life sentence on the grounds
that (1) upon the return of a jury verdict of guilty, the trial court sentenced the defendant to life in
prison without ordering a presentence report, without sending a presentence report to the Department
of Correction, and without conducting a sentencing hearing; (2) the trial court failed to conduct a
hearing on the motion for new trial; (3) the trial court failed to enter the judgment of conviction into
court records; and (4) the trial judge failed to sign the minute entries that effected the court’s
overruling of the motion for new trial. The trial court summarily dismissed the petition without a
hearing on April 5, 2000. We have reviewed the record, the briefs of the parties, and the applicable
law. Because we find that the petitioner has no avenue of appeal via Tennessee Rule of Appellate
Procedure 3 and that he has stated no basis that would justify the grant of a discretionary writ of
certiorari, the appeal must be dismissed.

                 We discern from the sparse record that this court affirmed the defendant’s first degree
murder conviction, see State v. James Rines, No. 03C01-9204-CR-00115 (Tenn. Crim. App.,
Knoxville, Jan. 13, 1993), perm. app. denied (Tenn. 1993), and affirmed the dismissal of his petition
for post-conviction relief, see James Rines v. State, No. 03C01-9606-CC-00210 (Tenn. Crim. App.,
Knoxville, Jan. 28, 1997), perm. app. denied (Tenn. 1997). In May 1990, when the defendant
committed the offense upon which his conviction is based, the only sanctions for first degree murder
were death or life imprisonment. See Tenn. Code Ann. § 39-13-204(a) (1991) (amended Acts 1995,
ch. 356; ch. 377; Acts 1996, ch. 380). The state acknowledges that the trial court imposed a life
sentence without ordering or receiving a presentence report and without conducting a sentencing
hearing. Although the petitioner alleges in his petition and his brief that the conviction judgment
was not entered of record and that the minute entry of the order overruling the motion for new trial
was not signed by the trial judge, the record before us does not reflect the bases of these claims. In
fact, in this court’s record of the petitioner’s direct appeal, the trial court clerk has certified as a part
of the official trial record the judgment of conviction and a judge-signed minute entry ordering the
denial of the motion for new trial.

               The proceeding before the trial court was a “petition to correct illegal
judgment/sentence.” Rule 3(b) of the Tennessee Rules of Appellate Procedure sets forth the types
of cases which may serve as the grounds for a rightful appeal to this court. See Tenn. R. App. P. 3
(b). The petition of the type filed below is not among those enumerated causes of action, and
accordingly the petitioner has no claim to an appeal as a matter of right. See id.; Bobby Lee Tate v.
State, No. E2000-00796-CCA-R3-CD, slip op. at 2 (Tenn. Crim. App., Knoxville, Dec. 6, 2000);
State v. William Boyd, No. E1999-02179-CCA-R3-PC, slip op. at 2 n.7 (Tenn. Crim. App.,
Knoxville, Nov. 6, 2000).

               Previously, this court has considered granting the common law writ of certiorari in
order to review the dismissal of similar claims. See State v. Leath, 977 S.W.2d 132, 135 (Tenn.
Crim. App. 1998); State v. Bruce C. Reliford, No. W1999-00826-CCA-R3-CD, slip op. at 2-3
(Tenn. Crim. App., Jackson, Oct. 2, 2000). However, were we to view the petitioner’s ineffectual
Rule 3 appeal alternatively as an application for the writ of certiorari, we simply find no basis for
granting the writ.

                We point out that the preferred method for presenting claims of the type alleged in
the petition below is through an application for a writ of habeas corpus. See Stephenson v. Carlton,
28 S.W.3d 910, 911 (Tenn. 2000). A significant limitation on the use of the writ of habeas corpus
to attack the legality of a sentence is the requirement that the judgment or sentence be void or that
the sentence have expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A sentence is void
when the convicting court lacked jurisdiction to render the judgment. Dykes v. Compton, 978
S.W.2d 528, 529 (Tenn. 1998); Archer, 851 S.W.2d at 164.


                                                    -2-
               In our view, the petitioner’s allegations do not suggest that the trial court’s judgment
is void. The only sentence alternative available to the trial court in 1990 was life in prison. This
court has held that, in that situation, the trial court commits no error by declining to hold a
sentencing hearing. See State v. Len Martucci, No. 213, slip op. at 7 (Tenn. Crim. App., Knoxville,
Apr. 3, 1990), perm. app. denied (Tenn. 1990).

                Even if this court accepted as true the allegation that the trial court failed to sign the
minutes which reflected the denial of the motion for new trial, our supreme court has held that
Tennessee Code Annotated section 16-1-106(a), which directs the judge’s signing of the court’s
minute entries, is directory only and not mandatory. DuBoise v. State, 200 Tenn. 93, 96, 290 S.W.2d
646, 647 (1956). The failure to sign minutes does not invalidate a judgment. Jerry L. Johns v. State,
No. E1999-00260-CCA-R3-CD (Tenn. Crim. App., Knoxville, Mar. 9, 2000), perm. app. denied
(Tenn. 2000). At any rate, in the appellate record from the petitioner’s direct appeal of his
conviction, the trial court clerk has certified and included a minute entry of an order overruling the
motion for new trial that is signed by the trial judge.

                Furthermore, even if the petitioner’s allegation were accurate that the conviction
judgment was not duly entered in the court record, the status of the record might well indicate an
incomplete criminal proceeding - - due to the absence of a judgment - - but not a void judgment. We
need not base our decision upon this supposition, however, because the direct appeal record reposed
in this court shows that the conviction judgment was certified and included in the trial court record.
Thus, the judgment was effective and became final when our supreme court denied the petitioner’s
application for Rule 11 review. See Tenn. R. App. P. 11.

                Thus, even though Tennessee Rule of Appellate Procedure 3 does contemplate a
rightful appeal from the denial of a petition for habeas corpus relief, we see no basis for a habeas
corpus claim nor for remanding to the trial court for the purpose of making factual findings that
might serve as the basis for a habeas corpus claim. We therefore decline to consider the petition
alternatively as a petition for habeas corpus.

                Having determined that the instant appeal is not well taken, the appeal is dismissed.



                                                         ___________________________________
                                                         JAMES CURWOOD WITT, JR., JUDGE




                                                   -3-